Citation Nr: 1514649	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss.  

2.  Entitlement to service connection right knee osteoarthritis, to include medial joint compartment narrowing.

3.  Entitlement to service connection for left knee osteoarthritis, to include medial joint compartment narrowing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1984 to August 1987, from May 1989 to May 1991, and from March 2007 to April 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In his January 2013 VA Form 9, Substantive Appeal, the Veteran requested a Board hearing to be held at the RO.  In a January 2013 correspondence, the RO notified the Veteran that a Board hearing was scheduled for a date in March 2013.  The Veteran failed to appear for this hearing.  As the Veteran has not requested that the Board hearing be rescheduled, this hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), no greater than 43 decibels (dB) for the right ear and 40 for the left ear, and speech recognition scores no lower than 92 percent for the right ear and 94 percent for the left ear.

2.  The Veteran's osteoarthritis of the right knee, to include medial joint compartment narrowing, had its onset during active service.

3.  The Veteran's osteoarthritis of the right knee, to include medial joint compartment narrowing, had its onset during active service.





CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating have not been met for bilateral hearing loss.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2014).

2.  Right knee osteoarthritis was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  Left knee osteoarthritis was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in September 2010.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant audiology examinations in November 2010 and November 2012.  Those reports document the Veteran's bilateral hearing disability, reflect consideration the relevant history, and contain an adequate rationale for any conclusions reached therein.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

With regard to the Veteran's claims of service connection for left and right knee disabilities, the Board is granting these claims.  Therefore, discussion of the duties to notify and assist with regard to these claims is not necessary because any errors that may have been made regarding these duties were harmless.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels, which is measured by the puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied in order to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Service connection for bilateral hearing loss was granted in December 2010 with an effective date of July 22, 2010.  

VA afforded the Veteran an audiology examination in November 2010.  The testing revealed puretone thresholds, in dB, at 1000, 2000, 3000, and 4000 Hz, of 10, 15, 60, and 75 for the right ear, respectively, which average to 40 dB, and of 10, 20, 50, and 70 for the left ear, respectively, which average to 37 dB.  Speech recognition was 96 percent for the right and left ears.  

In another VA audiology examination in November 2012, the testing revealed puretone thresholds, in DB, at 1000, 2000, 3000, and 4000 Hz, of 10, 25, 65, and 70 of the right ear, respectively, which average to 42.5 dB, and of 10, 25, 60, and 65, which average to 40 dB.  Speech recognition was 92 percent for the right ear and 94 percent for the left.  

Using the audiology results from November 2012, application of Table VI with regard to the right ear yields assignment of Roman numeral I.  Application of Table VI to the left ear also yields a Roman numeral assignment of I.  Application of Table VII with the Roman numeral I for the right and left ears yields a noncompensable rating.  

The November 2012 audiology examination reflects the most hearing loss with regard to the Veteran's ears.  Thus, the most recent and most severe audiologic results for the Veteran's bilateral hearing loss claim still yields as noncompensable rating.  

Thus, the preponderance of evidence is against granting a compensable schedular rating for bilateral hearing loss.  Therefore, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).	

Notwithstanding the above discussion, an increased evaluation for the bilateral hearing loss disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  The Board has therefore considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008).

However, the manifestations of the disability are not found to be in excess of those contemplated by the currently assigned rating, there is no showing of marked interference with the Veteran's employment (he is currently employed as a safety inspector on pipelines), and the Veteran has not required any hospitalization for the service-connected hearing loss disability at issue.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds no evidence that the hearing loss disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for hearing loss, but the required manifestations have not been shown in this case. 

The Board further finds no evidence of an exceptional disability picture in regard to the hearing loss disability.  The appellant has not required any hospitalization for the disability; nor has he required any extensive treatment.  The appellant has not offered any objective evidence of any symptoms due to the hearing loss disability, to include his tinnitus) that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is also not warranted with respect to this claim.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (when evaluating an increased rating claim, it is well-established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).

In this case, the reported symptomatology of the hearing loss disability fits squarely within the relevant rating scheme.  The rating criteria contemplate not only the appellant's symptoms but the severity of the hearing loss disability.  For these reasons, referral for extraschedular consideration is not warranted.

In summary, the preponderance of the most probative evidence is against the assignment of any higher rating for the bilateral hearing loss disability.  The findings needed for the next higher evaluation for the hearing loss disability are not currently demonstrated. 

Finally, since the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his bilateral hearing loss, the Board also finds that the record has not raised an implied claim for a total rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).



III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The Veteran contends that he suffers from a bilateral knee disorder.  Specifically, the Veteran argues that his knees disabilities developed as a result of absorbing shock while stationed on a gunboat and wear and tear due to his numerous duties while in the Navy.  

At the outset, the Board notes that the evidence of record does contain diagnoses of osteoarthritis of both the left and right knees.  VA treatment notes from February and September 2011 document imaging tests of the Veteran's left and right knees.  These tests revealed degenerative changes.  A subsequent August 2012 VA treatment note documents the Veteran presenting with bilateral knee pain.  The Veteran reported that his knee pain had worsened over the previous three to four years.  The attending physician examined the Veteran's radiographs and found slight degeneration on the medial side of the knees.  VA treatment notes also document that the Veteran had been receiving steroid injections to relieve bilateral knee pain.  Additionally, left and right knee radiographic images conducted at Yough Valley Chiropractic in February 2013 revealed mild to moderate medial joint compartment narrowing bilaterally.  As a result, Dr. C.V.K., the Veteran's physician, diagnosed the Veteran with osteoarthritis.  The Board concludes that the Veteran currently suffers from osteoarthritis in the knees bilaterally, and the first element of service connection, existence of a present disability, is met for the left and right knees.

After examining the Veteran in February 2013, Dr. C.V.K. provided an opinion as to the etiology of his left and right knee disabilities.  Citing the Veteran's ten year history as a patient at his clinic, Dr. C.V.K. noted that his osteoarthritic diagnoses had worsened.  Concluding, the doctor opined that the Veteran's osteoarthritis had its origin "in the traumas [the Veteran's] body sustained during [active duty] in the United States Navy."  For his rationale, Dr. C.V.K. discussed the Veteran's lengthy history of frequent repetitive heavy lifting and prolonged standing on hard surfaces.  

There are no VA examinations of record with regard to the Veteran's claim of service connection for left and right knee disabilities.

The Board finds that the February 2013 opinion from Yough Valley Chiropractic is the most probative evidence of records with regard to the Veteran's claims for service connection for right and left knee osteoarthritis.  Based on the positive findings of this opinion, along with the Veteran's credible assertions of bilateral knee pain since service, and resolving reasonable doubt in the Veteran's favor, the Board finds that left and right knee osteoarthritis had their onset during active service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  












ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  

Service connection for left knee osteoarthritis, to include medial joint compartment narrowing, is granted.

Service connection for right knee osteoarthritis, to include medial joint compartment narrowing, is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


